Case 1:16-cv-00671-RM-NRN Document 296-8 Filed 05/10/19 USDC Colorado Page 1 of 5




       EXHIBIT 8
Case 1:16-cv-00671-RM-NRN Document 296-8 Filed 05/10/19 USDC Colorado Page 2 of 5




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

      Civil Case No. 17-cv-01602-RM-NRN

      JOSE TREJO;
      MARISOL TREJO;
      OBDULIA JULIE CORTES;
      VILMA DE JESUS ALVARENGA CARRANZA; and those similarly situated
      Plaintiffs,

      v.

      XCLUSIVE STAFFING, INC.;
      XCLUSIVE MANAGEMENT, LLC D.B.A. XCLUSIVE STAFFING;
      XCLUSIVE STAFFING OF COLORADO, LLC;
      DIANE ASTLEY; and
      WESTIN DIA OPERATOR, LLC
      Defendants.

      Civil Case No. 16-cv-00671-RM-NRN

      ISABEL VALVERDE
      MARIA SIMON; and those similarly situated
      Plaintiffs,

      v.

      XCLUSIVE STAFFING, INC.;
      XCLUSIVE MANAGEMENT, LLC D.B.A. XCLUSIVE STAFFING;
      XCLUSIVE STAFFING OF COLORADO, LLC;
      DIANE ASTLEY;
      OMNI INTERLOCKEN COMPANY, L.L.C.;
      OMNI HOTELS MANAGEMENT CORPORATION; and
      MARRIOTT INTERNATIONAL, INC.
      Defendants.


                      DECLARATION OF MEDIATOR TODD MCNAMARA


            The declarant states as follows:

      1.    My name is Todd J. McNamara. I have been admitted to the practice of law in the
            State of New York since 1979 as well as the Southern District of New York.
            Since 1980, I have been admitted to practice in the State of Colorado, and before

                                                1
Case 1:16-cv-00671-RM-NRN Document 296-8 Filed 05/10/19 USDC Colorado Page 3 of 5




            the United States District Court for the District of Colorado and the 10th Circuit
            Court of Appeals.

      2.    I have practiced law for approximately 40 years, almost entirely within the
            employment law spectrum. Initially, I was an associate with Atler, Zall and
            Haligman from 1980 through approximately 1984. At that point I joined
            Robinson, Waters, O’Dorisio & Rapson, first as an associate and later became a
            shareholder. During that period of time my primary emphasis was employment
            law litigation.

      3.    In approximately 1994, I formed my own law firm, at that point McNamara &
            Martinez, later McNamara, Roseman & Kazmierski and ultimately McNamara &
            Shechter. Since approximately 1994, my practice has exclusively involved
            employment law matters, including FLSA collective actions, class actions,
            representation of individuals and multiple plaintiffs in a host of employment
            related issues, including race, sex, national origin, and age discrimination as well
            as an assortment of other employment related issues.

      4.    Since forming my own firm, I have been involved in a number of successful
            multi-plaintiff, collective and class actions. I have successfully resolved, either as
            lead counsel, or co-counsel, 10 cases in which the recoveries were in excess of
            $1,000,000. Those include but are not limited to the following: Wilkerson, et al.,
            v. Martin-Marietta, the largest age discrimination claim brought within the State
            of Colorado, which settled for a reported $7.6 million and LaSelle v. Public
            Service, a $2.1 million judgment on behalf of 90 plaintiffs in an ERISA claim. I
            secured the first race discrimination verdict in the United States against a real
            estate franchise for failure to award a sales agency to an African-American in
            Tyler v. ReMax. In addition, I was co-counsel in Vaszlavik v. Storage Tek, an age
            discrimination class action, which settled for $5 million. I also served as class co-
            counsel in an ERISA action, Piet, et al. v. Lontine,

      5.    In addition to my private practice, I also serve as a mediator in employment
            related disputes, and an arbitrator for such disputes on the arbitration roster of the
            American Arbitration Association (“AAA”).

      6.    For the last 14 years, since the inception of the Super Lawyers designation in
            2006, I have been honored with that designation. I have been honored with being
            selected as one of the Top 50 Lawyers in Colorado two times and Top 100
            Lawyers in Colorado four times. Additionally, I have been continuously listed in
            Best Lawyers in America, as has my firm. In addition, I have been rated as AV-
            Preeminent in Employment Law, by Martindale-Hubbell, for over 20 years and
            have a perfect 10.0 rating on AVVO.com.

      7.    I have conducted dozens of employment related mediations over the course of my
            career and was retained by the parties in the above-referenced action to mediate
            the pending litigation.

                                                  2
Case 1:16-cv-00671-RM-NRN Document 296-8 Filed 05/10/19 USDC Colorado Page 4 of 5




      8.    I conducted this mediation on November 19, 2018.

      9.    In advance of the mediation, the parties provided me with extensive mediation
            submissions, totaling hundreds of pages of legal arguments and analysis and
            exhibits. The Plaintiffs were represented by Towards Justice, more specifically
            Alexander Hood and David Seligman. The Defendants were represented by
            Sherman and Howard, more specifically Jonathon Watson and Matthew
            Morrison.

      10.   In addition to counsel, Diane Astley, the sole owner of Xclusive Staffing, was
            present on behalf of Defendants and Plaintiffs were represented by a multi-person
            Settlement Committee.

      11.   The settlement negations were extensive, hard fought and conducted in good faith
            and at arms’ length. I conducted multiple individual sessions with each side and
            considered numerous arguments, offers and counter-offers and evaluated in a full
            and complete manner the relative strengths and weaknesses of each position.

      12.   The mediation session lasted approximately 13 hours and during my interaction
            with Plaintiffs, there was substantial give and take between myself, the Settlement
            Committee members and their counsel. Much, but not all of those discussions
            were conducted in English, although at times, there were translations.

      13.   It was my very clear impression that the Settlement Committee fully understood
            the arguments presented by both sides, the strengths and weaknesses of each
            parties’ position and the settlement terms and conditions, both monetary and non-
            monetary which were being exchanged.

      14.   Similarly, there was no question in my mind that the Defendants’ representative
            fully understood the ebb and flow of the negotiations and the material issues
            which led to resolution. I am strongly convinced that the settlement terms reached
            were as a result of hard bargaining and good faith efforts on both sides which
            were conducted at arms’ length.

      15.   The parties’ initial positions were very far apart, but over the course of those
            approximately 13 hours, great progress was made which resulted in a terms sheet
            settlement which incorporated the essential and materials terms of the agreement,
            later reduced to more formal documents.

      16.   Those specific terms and conditions were discussed at great length with both
            Plaintiffs’ Settlement Committee, their counsel, Defendants’ representative and
            defense counsel.

      17.   Based upon my 40 years of practice, my extensive employment law and
            mediation experience, I am comfortable in representing to the court that both
            sides were very ably represented by their counsel, who are experienced and highly
            accomplished employment law practitioners.
                                                 3
Case 1:16-cv-00671-RM-NRN Document 296-8 Filed 05/10/19 USDC Colorado Page 5 of 5




      18.   In particular, I was struck by the rapport that Plaintiffs’ counsel had with their
            committee members and the intensive interaction between counsel, the Settlement
            Committee and myself as negotiations were conducted. This was particularly true
            once tentative terms had been reached. Each committee member indicated their
            complete assent to the settlement terms.

      19.   Having both successfully settled multi-plaintiff class and representative actions as
            well as having mediated a number of such claims, I am fully persuaded that this
            settlement was achieved only after strong advocacy on both sides and with a
            complete and knowing assent of the parties, including the Settlement Committee
            and Defendant’s representative.

      20.   Pursuant to 28 U.S.C. §1764(2), I declare under penalty of perjury that the
            foregoing is true and correct to the best of my knowledge


            Executed this 20th day of February, 2019.




                                                  ________________________________
                                                  Todd J. McNamara, Esq.




                                                 4
